Per Curiam.
The words set out in the complaint are not actionable per se, and the action is maintainable only on the theory of special damages, and these are not alleged according to legal requirements. See cases stated in appellant’s brief. It follows that the judgment entered herein must be reversed, and interlocutory judgment ordered in favor of the defendant on the demurrer, with costs, on payment of which, within six days, the plaintiffs may amend by pleading special damages according to the rules of pleading.